DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of European Patent Application Publication No. EP 19212307.3, filed on 11/28/2019, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 11/24/2020 and 12/07/2020 were considered by the examiner. 

Response to Amendment
	In view of the amendments and arguments to Claims 1, 5-6, and 11, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claim 1, the previous prior art rejections are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable United States Patent Application US 2017/0136641 (Siozios).
In regards to Claims 1, 3, 5, and 7, Siozios teaches a razor blade comprising a blade substrate with a blade edge substrate ending in blade tip, and covered with a strengthening coating which increases the hardness of the layer, amongst others (Abstract).  Siozios teaches that the razor blade has an edge portion with two substrate sides converging toward a substrate tip (Claim 1), and wherein the razor has a handle secured (Claim 18) – corresponding to the limitations of a razor blade for a hand-held razor, the razor blade comprising a stainless steel razor blade substrate terminating in substrate edge portion (instant Claim 1).  Siozios also teaches that razor blades typically have a continuously tapering shape converging toward an ultimate tip, such that a high service life is desired (¶6) – corresponding to the limitations of the substrate edge portion having a continuously tapering geometry with two substrate sides converging towards a substrate edge, and wherein at least the substrate edge is provided with a hard coting comprising the elements of titanium, boron, and carbon (instant Claim 1).  Furthermore, given that Siozios teaches that the coating layer, which can have a titanium boride composition with B:Ti ranging from up to 2.3 to down to 1.3 (¶85), which corresponds to and/or overlaps with the claimed range of the hard coating being between about 2.3:1 and about 1.2:1 (instant Claim 5).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
	Additionally, Siozios teaches that the strengthening coating can include, in addition to the materials of Ti and B, carbides (¶85); one of ordinary skill in the art would find it obvious to have utilized the strengthening coating composition comprising Ti and B as disclosed, in addition to carbides of titanium, for example, to improve mechanical properties such as hardness, particularly since it is taught that the coatings can be made by sputtering from Ti and TiB2 targets (¶87).  Thus, given a coating comprising Ti and B as disclosed by Siozios, in addition to optimal carbides as taught by Siozios, that the composition of the strengthening coating would overlap with the claimed limitations of comprising at least about 70% titanium, boron, and carbon (instant Claim 1), and corresponding to the hard coating comprising titanium carbides and titanium borides (instant Claim 3) and wherein the hard coating is composed of a single layer comprising titanium, boron, and carbon (instant Claim 7).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

	In regards to Claims 2, 11-12, and 20, Siozios teaches that the coating may include an interlayer between the razor blade substrate and the strengthening coating layer, which may be made of titanium or chromium (¶13) – corresponding to a coating that is deposited at least onto the substrate edge to provide a first coated substrate edge, and the hard coating being deposited at least onto the first coated substrate edge (instant Claim 2).  Siozios further teaches that the Ti layer may, in an embodiment, be from 10-100 nm on the edge of the blade samples (¶88), which  corresponds to the claimed range of the adhesion-promoting coating comprising at least 70% of titanium (instant Claim 11), wherein the thickness is between 10 and 100 nm (instant Claim 12), and at least 90% Ti (instant Claim 20).

In regards to Claims 6 and 16-18, Siozios teaches that the strengthening coating can include, in addition to the materials of Ti and B, carbides (¶85); one of ordinary skill in the art would find it obvious to have utilized the strengthening coating composition comprising Ti and B as disclosed, in addition to carbides of titanium, for example, to improve mechanical properties such as hardness, particularly since it is taught that the coatings can be made by sputtering from Ti and TiB2 targets (¶87).  One of ordinary skill in the art, given Siozios’ teachings, would find it obvious to implement titanium carbide within the layer, as for the rationales discussed above, and found it obvious to utilize a range of titanium carbide overlapping with the claimed range of the carbon being about 2-25% of the hard coating layer (instant Claim 6), 4-18% carbon with a B:Ti ratio of 2.1:1-1.4:1 (instant Claim 17), and 5-9% carbon with a B:Ti ratio of 2.0:1-1.5:1 (instant Claim 18).  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Furthermore, given that Siozios teaches that carbides can be added in addition to the other constituents of Ti and B for the titanium boride layer, and thus corresponds to the hard comprising carbon being dispersed within a TiB2-based matrix (instant Claim 16).

In regards to Claims 8-9 and 19, given that the limitation of a hard coating comprising a plurality of sublayers is optional as recited in Claim 7 upon which the claims depend, and Siozios meets the former limitation of Claim 7, the product of Siozios meets the claims.

In regards to Claims 10 and 13, Siozios teaches that the strengthening layer does not exceed 500 nm (¶95), and in general can be between 20 and 400 nm (¶98), which corresponds to the claimed range of the thickness being about 10 and 500 nm (instant Claim 10).  Given that Siozios teaches that the interlayer can be from 10-100 nm, and that the strengthening layer can be between about 20 and 400 nm and not exceed 500 nm, one of ordinary skill in the art would find it obvious that the product of Siozios has a ratio falling between or overlapping with the hard coating and adhesion-promoting coating being between 20:1 and 5:1 (instant Claim 13).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to instant Claims 14-15, Siozios teaches that the blade substrate can have dimensions of between 1.57 and 2.37 µm measured at a distances of 5 µm from the coating tip (¶8), wherein Figs. 1-2 show a blade edge substrate with a portion 11 having tapered sides, converging at a blade tip (¶45) – corresponding to the limitations of the cross-section of a blade edge portion has a substantially symmetrical tapering geometry terminating in a blade tip, wherein the cross-section has a central longitudinal axis originating from the blade tip, and wherein the blade's edge portion has a thickness of between about 1.5 µm and about 2.4 µm measured at a distance of about 5 µm along the central longitudinal axis from the blade tip (instant Claim 14), and multiple ones of razor blade 1 being able to be mounted in a razor cartridge to form a razor head, connected to a razor handle to form a shaver (¶104) – corresponding to a razor cartridge comprising one or more razor blades according to Claim 1 (instant Claim 15).

Claims 8-9 and 19 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable United States Patent Application US 2017/0136641 (Siozios) as applied to Claims 1-3 and 5-20 above, and further in view of online publication “Synthesis, Mechanical and Tribological Properties, and Thermal Stability of Sputter-Deposited TiN-Based and Titanium Diboride/Titanium Carbide Multilayer Hard Coatings: A Dissertation”, Northwestern University, Chen Yu-Shia, 2001 June (Chen).
In regards to Claims 8-9 and 19, Siozios teaches a razor blade according to Claim 7 in terms of a coating being a single layer of titanium, boron, and carbon, but does not explicitly teach that the hard coating can comprise a plurality of sublayers (instant Claim 7) of an alternating arrangement of layers comprising titanium carbide and layers comprising titanium boride (instant Claim 8), wherein the plurality of sublayers comprises between about 3-20 (instant Claim 9), and between about 4-15 sublayers (instant Claim 19).
Chen teaches TiB2/TiC coatings being deposited (¶2, Page 26), wherein individual layer thicknesses of TiB2 and TiC can be kept at periods of 3.7-7 nm of alternating TiB2/TiC coatings, a higher hardness is shown than the theoretical rule-of-mixture (¶1, Page 136), and that TiB2/TiC can be generally varied from periods of 2-10 nm, with equal ratios (¶3, Page 26), and wherein the period can establish better wear resistance than pure TiB2 and TiC coatings (¶1, Page 147).               
One of ordinary skill in the art would have found it obvious to have utilized the multilayers of alternating TiB2/TiC coatings having TiB2 and TiC kept at periods of generally 2-10 nm, as taught by Chen, within the razor blade coating of Siozios.  One skilled in the art would have been motivated by the desire and expectation of a higher hardness of the coating, in addition to improved wear resistance than simply pure titanium boride, as taught by Chen, within the razor of Siozios in order to improve mechanical properties and performance.  Given that Siozios teaches a coating thickness of between about 10-500 nm, and Siozios teaches a broad period range of alternating TiB2 and TiC layers of 2-50nm, Siozios in view of Chen teach an overlapping range of number of sublayers as that as claimed, in particular 3-20 (instant Claim 9) and 4-15 (instant Claim 19).

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that in view of the amendments requiring the composition of the hard coating, the previous prior art of Siozios does not explicitly teach the particular levels of Claim 1, nor are the prior art references of Wexler, BIC, and Warner (Applicant’s Arguments, Page 5).
In regards to Applicant’s arguments, Examiner notes that in view of the new prior art set forth above as necessitated by the Applicant’s claim amendments, Applicant’s arguments are rendered moot.  In particular, as discussed above, Siozios teaches that the strengthening coating can include, in addition to the materials of Ti and B, carbides (¶85); one of ordinary skill in the art would find it obvious to have utilized the strengthening coating composition comprising Ti and B as disclosed, in addition to carbides of titanium, for example, to improve mechanical properties such as hardness, particularly since it is taught that the coatings can be made by sputtering from Ti and TiB2 targets (¶87).  Thus, given a coating comprising Ti and B as disclosed by Siozios, in addition to optimal carbides as taught by Siozios, that the composition of the strengthening coating would overlap with the claimed limitations of comprising at least about 70% titanium, boron, and carbon (instant Claim 1), and corresponding to the hard coating comprising titanium carbides and titanium borides (instant Claim 3) and wherein the hard coating is composed of a single layer comprising titanium, boron, and carbon (instant Claim 7).
Applicant has not provided sufficient evidence on the record to show that Siozios would not necessarily teach the limitations of amended Claim 1.  
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784